Name: Council Regulation (EC) No 933/95 of 10 April 1995 opening and providing for the administration of Community tariff quotas for certain wines originating in Bulgaria, Hungary and Romania
 Type: Regulation
 Subject Matter: Europe;  marketing;  beverages and sugar;  tariff policy
 Date Published: nan

 Avis juridique important|31995R0933Council Regulation (EC) No 933/95 of 10 April 1995 opening and providing for the administration of Community tariff quotas for certain wines originating in Bulgaria, Hungary and Romania Official Journal L 096 , 28/04/1995 P. 0001 - 0005COUNCIL REGULATION (EC) No 933/95 of 10 April 1995 opening and providing for the administration of Community tariff quotas for certain wines originating in Bulgaria, Hungary and RomaniaTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the agreements in the form of exchanges of letters concluded between the European Community, of the one part, and the Republic of Bulgaria, the Republic of Hungary, and Romania, of the other part, approved by Decisions 93/721/EC, 93/723/EC and 93/725/EC (1), the Community is to open tariff quotas subject to reduced customs duties for certain wines originating in the said countries; whereas access to those quotas shall be confined to the wines in question accompanied by a document issued by a mutually recognized official body certifying that the wines are those covered by the relevant agreement and originating in the countries concerned; Whereas those tariff quotas should be opened on an annual basis running from 1 January to 31 December; Whereas it is necessary, in particular, to ensure for all the parties concerned equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rate laid down for the quotas to all imports or reimports into all Member States of the products meeting the conditions specified until the quotas have been used up; Whereas the decision to open the tariff quotas should be taken by the Community in compliance with its international obligations; whereas, to ensure the efficiency of a common administration of these quotas, there is no obstacle to authorizing Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports; whereas, however, this method of administration requires close cooperation between the Member States and the Commission, and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly; Whereas the rules for the management and adjustment of tariff quotas applicable for the countries concerned are set out in Council Regulation (EC) No 1798/94 of 18 July 1994 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Bulgaria, the Czech Republic, Hungary, Poland, Romania and Slovakia and establishing the detailed provisions for adapting these quotas (1994 to 1997) (2), HAS ADOPTED THIS REGULATION: Article 1 1. From 1 January 1995 to 31 December 1997 for Bulgaria and Romania, and from 1 January 1995 to 31 December 1998 for Hungary, and without prejudice to paragraph 2, the customs duties applicable on importation of the following products originating in Bulgaria, Hungary and Romania shall be suspended at levels and within the limits of tariff quotas as indicated with respect to each product: (a) Wines originating in Bulgaria: >TABLE> (b) Wines originating in Hungary: >TABLE> (c) Wines originating in Romania: >TABLE> 2. Admission under the tariff quotas referred to in paragraph 1 shall be confined to wines accompanied by a document VI 1 or an extract VI 2, completed in accordance with the provisions of Commission Regulation (EEC) No 3590/85 (1). Document VI 1 must include in box 15 one of the following endorsements, certified by the appropriate Bulgarian or Hungarian body: (a) quota No 09.7001: 'This is to certify that the wine referred to in this document is a quality sparkling wine in accrodance with Bulgarian legislation on wine-growing`; (b) quota No 09.7003: 'This is to certify that the wine referred to in this document is a quality wine with a designation of origin in accordance with Bulgarian legislation on wine-growing`; (c) quota No 09.7005: 'This is to certify that the wine referred to in this document is a quality wine with a designation of origin, in accordance with Bulgarian legislation on wine-growing, or a wine obtained from grapes of the "Gamza" vine variety designated and presented under that name or under the synonym "Kadarka"`; (d) quota No 09.7009: 'This is to certify that the wine referred to in this document is a quality sparkling wine in accordance with Hungarian law No 36/1970 on wine-growing and Implementing Regulation No 40/1977 (MEM), as amended by Regulations No 7/1990 (FM) and No 23/1992 (FM)`; (e) quota No 09.7011: 'This is to certify that the wine referred to in this document is a quality wine, including wine of superior quality and quality wine bearing the geographical indication "Tokaj" and wine bearing the name "Tajbor" in accordance with Hungarian Law No 36/1970 on wine-growing and Implementing Regulation No 40/1977 (MEM), as amended by Regulations No 7/1990 (FM) and No 23/1992 (FM)`. Furthermore, the wines in question shall remain subject to observance of the free-at-frontier reference prices. In order for these wines to benefit from the tariff quotas, Article 54 of Regulation (EEC) No 822/87 (2) must be complied with. Article 2 Articles 2 to 7 of Regulation (EC) No 1798/94 apply. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 April 1995. For the Council The President A. JUPPÃ  ANNEX >TABLE>